Title: To Benjamin Franklin from Peter Collas, 12 October 1779
From: Collas, Peter
To: Franklin, Benjamin


Honored SirBoston October 12th. 1779
This goes per favr. of Monssr. De Changne Captn. of the Sensible (French fregate) with a Small Casse Containing 24 Cake of Crown Soap that your worthy Sister made at Governor Green about Six weeks ago when I was present with Mrs. Collas. Mrs. Mecom Desired me to Acquint you the Soap was not as white as she could wish, but as she has wrote you Since concerning the same I will Drop the Subject. Wilst I was at Greewich we talkd about undertaking the bussness of Soap Making but we found that it would be Attended with a great Expence & uncertainty in getting the Meterials, & the Rising & falling of Our Currency would be an object much Against it. I Humbly thank you for your Kindness in wrighting Mr. Willms. to Suply Mrs. Mecom with mony Sufficent to undertake that bussnes, I propose to lern of her the Art & follow the bussness when there is a better prospect & steadyness in the people & the Currency brought to its proper Value. I prepose Sailing this Day, Commander of a letter mart that mounts ten Guns on a Short Cruse & then to N. Carolina for a Cargo for the Westindies.
I am Sorry to inform you that Our Markett here is Scarcly Sufficent to Suply three Quarters of the inhabitants Owing to a Regulated prise fix on Every Article, both Town & Country trays who’l have most of that Commodity, called paper Mony, which they have so much Despised & do Despise Still. I heard yesterday from Mrs. Mecom she was well & at Governor Green, Mrs. Collas Join me in love & Duty to your Subscribing As Ever your Most Humble & Obedient & Affectionat Nephew
Peter Collas
 
Addressed: Monssr. / Monssr. Franklin / Ministre Plenipotentere des Etats / Unies de la Merique / A Passy
